Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145127                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 145127
                                                                    COA: 307416
                                                                    Monroe CC: 10-038504-FC
  KEVIN ALLEN FERGUSON,
           Defendant-Appellee.

  _________________________________________/

         By order of July 24, 2012, the application for leave to appeal the February 8, 2012
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Glenn (Docket No. 144979) and People v Hardy (Docket No. 144327). On order of the
  Court, the cases having been decided on July 29, 2013, 494 Mich 430 (2013), the
  application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we VACATE the order of the Court of Appeals and we REMAND this
  case to the Court of Appeals for reconsideration in light of Hardy and Glenn.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
           h1030
                                                                               Clerk